 


109 HCON 54 IH: Expressing the sense of the Congress that comprehensive fiduciary standards should be included in any legislation providing for individual accounts as part of, or supplemental to, Social Security.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Clay submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that comprehensive fiduciary standards should be included in any legislation providing for individual accounts as part of, or supplemental to, Social Security. 
 
 
That it is the sense of the Congress that any legislation establishing individual accounts as part of, or supplemental to, Social Security which is favorably considered by the Congress should— 
(1)specify fiduciary responsibilities for the account managers and other fiduciaries in connection with such accounts, and 
(2)provide for liability and penalties for failure to meet such responsibilities. 
2.It is further the sense of the Congress that any legislation specifying such fiduciary responsibilities, and providing for liability and penalties for failure to meet such responsibilities, should be at least as comprehensive in relation to such individual accounts as are the provisions of section 8477 of title 5, United States Code, in relation to accounts maintained for Members of Congress and Federal employees under the Thrift Savings Plan. 
 
